DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In view of the current amendments the claims will not be interpreted under 35 U.S.C. 112(f).
Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive. The applicant has amended the claims to include at least two burners, as opposed to a singular burner and proceeds to argue against Giraud’s use of a reference tube, but the teaching reference of Jager is the focal point because it regulates the combustion in the claimed manner; therefore, the Office respectfully disagrees.
There is no criticality in the number of burners, as far as the Office can discern, because the applicant’s device has a single flue, where the sensors are located and so any measurement obtained would be an average of the burners, there is no comparison between each burner, so the number of burners seem irrelevant; the combustion of the entire system is measured and controlled, whether one or a hundred.
Additionally, Jager discloses a burner other than a radiant tube burner, but this burner is controlled in the same manner as claimed by the applicant and since both burners combust oxidants and fuel based on the flue gas readings; the modifications would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US 2012/0291679) and Jager et al (US 4,077,763).
Regarding claim 1, Giraud discloses a device for controlling at least two radiant tube burners (4, [0026]), the at least two radiant tube burners comprising a fuel supply valve (9,[0046], Figure 3), an oxidant supply valve (8), a combustion flue gas exhaust duct (6), a fuel flow measuring device, and an oxidant flow measuring device ([0048]), a combustion quality measuring device (7,[0050]) installed in said combustion flue gas exhaust duct, and the at least two radiant tube burners being non-reference radiant tube burners (2, Figure 4,[0053]),but not that the  device is configured to be operably coupled to the at least  two radiant tube burners wherein the device comprises a controller configured to: transmit a control signal to the at least two radiant tube burners that adjusts opening percentages of the oxidant and fuel supply valves of the at least  two radiant tube burners to adapt a ratio of an oxidant flow rate to a fuel flow rate, the control signal being based on a signal received from the combustion quality measuring device installed in said combustion flue gas exhaust duct of the at least two radiant tube burners; and calculate a fuel combustion power Va based on signals received from the combustion quality measuring device, the fuel flow measuring device, and the oxidant flow measuring device, and detect a deviation exceeding a predefined threshold by comparing the calculated fuel combustion power Va values obtained for the two burners 
However, Jager discloses a method of  regulating  the combustion process of a cement clinker (Abstract) wherein the  device is configured to be operably coupled to the burner wherein the device comprises a controller configured to: transmit a control signal to the burner that adjusts opening percentages of the oxidant (C7,L8-13) and fuel supply valves (C7,L19-20) of the burner to adapt a ratio of an oxidant flow rate to a fuel flow rate, the control signal being based on a signal received from the combustion quality measuring device (114,115,118)  installed in said combustion flue gas exhaust duct of the burner (Figure 1 @ 188, C7,L64-C8,L8); and calculate a fuel combustion power Va (i.e. Enthalpy of combustion) based on signals received from the combustion quality measuring device, the fuel flow measuring device, and the oxidant flow measuring device, and detect a deviation exceeding a predefined threshold ( i.e. characteristic) (C10, L7-59)  by comparing the calculated fuel combustion power Va values obtained for the burner with a theoretical value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize Jager’s control protocol in any type of burner to maximize combustion and therefore minimize pollution, increasing the device’s efficiency.
Additionally, directed to towards the plurality of radiant burners, the MPEP section 2144.04 (VI) (B) states:
Duplication of Parts 
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). 
Regarding claim 2, Giraud (G), as modified, discloses the control module according to claim 1, wherein the combustion quality measuring device (G- 7, [0050]) comprises a residual oxygen sensor. 
Regarding claim 3, Giraud discloses the control module according to claim 1, wherein, the combustion power Va of the fuel being calculated for each burner from the data received from the oxidant and fuel flow measuring devices and the information received from the combustion quality control device (G-[0056-0058]). 
Regarding claim 4, Giraud discloses a combustion system comprising: at least two radiant tube burners (4,2 Figures 3-4)  comprising a fuel supply valve (9) , an oxidant supply valve (4), a flue gas exhaust duct ([0050]), a fuel flow measuring device, and an oxidant flow measuring device; a combustion quality measuring device installed in the flue gas exhaust duct of said at least two radiant tube burners; and a device operably coupled to the fuel and oxidant supply valves to control opening percentages of the fuel and oxidant supply valves, the fuel and oxidant flow measuring devices for receiving data from the fuel and oxidant flow measuring devices, and the combustion quality measuring device for receiving information from the combustion quality measuring device; wherein the device comprises a controller configured to: adjust the opening percentages of the fuel and oxidant supply valves of the at least two radiant tube burners to adapt a ratio of an oxidant flow rate to a fuel flow rate based on the information received from the combustion quality measuring device installed in the flue gas exhaust duct of the radiant tube burner ([0056],[0058], Claim 13), the at least two radiant tube burners being non-reference radiant tube burners (4,2, Figure 4), but does not disclose that the device calculates a fuel combustion power value using the information received from the combustion quality measuring device and the data received from the fuel and oxidant flow measuring devices; and detect a deviation exceeding a predefined threshold by comparing the calculated fuel combustion power value with a theoretical value.
However, Jager discloses a method of regulating the combustion process of a cement clinker (Abstract) wherein the device calculates a fuel combustion power value (C5,L-33-35 i.e. enthalpy) using the information received from the combustion quality measuring device and the data received from the fuel and oxidant flow measuring devices; and detect a deviation exceeding a predefined threshold (C10, L46-59, i.e. characteristic value) by comparing the calculated fuel combustion power value with a theoretical value, the at least two radiant tube burners being non-reference radiant tube burners.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize Jager’s control protocol in any type or number of burners to maximize combustion and therefore minimize pollution, increasing the device’s efficiency.
Regarding claim 5, Giraud discloses a method for controlling at least two radiant tube burners (2,4 Figures 3-4), the method comprising: controlling a quality of combustion within said at least two radiant tube burners by regulating an opening percentage of an oxidant supply  (C7,L8-13) and fuel supply valve (C7,L19-20) of said at least one radiant tube burner according to a desired oxidant/fuel ratio based on information received from a combustion quality measuring device (114,115,118)  installed in said combustion flue gas exhaust duct of the at least one radiant tube burner (Figure 1 @ 188, C7,L64-C8,L8) wherein, the one radiant tube burner and the other radiant tube burner are non-reference radiant tube burners ([0053]), but not monitoring said at least two radiant tube burners for a malfunction by calculating a combustion power value Va of fuel supplying one of said at least two radiant tube burners from data received from oxidant and fuel flow measuring devices and the information received from the combustion quality measuring device of another of said at least two radiant tube burners, and comparing the combustion power value Va with a theoretical combustion power value in order to detect a deviation exceeding a first pre-defined threshold.
However, Jager discloses a method of regulating the combustion process of a cement clinker (Abstract) wherein the device monitors said at the burner for a malfunction by calculating a combustion power value Va (C5,L-33-35 i.e. enthalpy) of fuel supplying one of said burners from data received from oxidant and fuel flow measuring devices(114,115,118)  and the information received from the combustion quality measuring device of another of said at least two radiant tube burners, and comparing the combustion power value Va with a theoretical combustion power value in order to detect a deviation exceeding a first pre-defined threshold (C10, L46-59, i.e. characteristic value).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize Jager’s control protocol in any type or number of burners to maximize combustion and therefore minimize pollution, increasing the device’s efficiency; in the process of controlling the system is monitoring the burner and could notify the user of any malfunction indicated by the threshold limits being exceeded.
  Regarding claim 6, Giraud (G), as modified, discloses the method according to claim 5, further comprising: comparing the fuel combustion power values Va obtained for the radiant tube burners in order to detect a deviation exceeding a defined threshold (G-[0056,0058-0059), Claim 14).
  Regarding claim 8, Giraud (G), as modified, discloses the combustion system according to claim 4 wherein the control module is configured to emit an alert when the deviation exceeds the first predefined threshold (G-[0059] i.e. signal).
Regarding claim 11, Giraud (G), as modified, discloses the combustion system according to claim 4 wherein the control module is further configured to receive data from the fuel and oxidant supply valves regarding positions of the fuel and oxidant supply valves (G-[0048-0050]).   
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US 2012/0291679), Jager et al (US 4,077,763), and Kusama et al. (US 4,585,161).
Regarding claim 9, Giraud (G), as modified, discloses the combustion system according to claim 8 but not that the control module is configured to stop operation of the at least two radiant tube  burners when the deviation between the calculated fuel combustion power value and the theoretical value exceeds a second predefined threshold.  
However, Kusama discloses furnace controller (Abstract) that shuts down the burner when an abnormal condition occurs (C3, L14-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a shut down feature based on the combustion data gathered from the sensors and controller because this variance is indicative of a burner or valve failure that could be hazardous.
Regarding claim 10, Giraud (G), as modified, discloses the combustion system according to claim 9 wherein the first predefined threshold is a 10% deviation and the second predefined threshold is a 15% deviation.  No thresholds were mentioned in the prior art, but it would have been obvious to an engineer of average skill, in the course of his daily work, to calculate a suitable ratio to ensure safe and efficient operation of a strip furnace.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US 2012/0291679), Jager et al (US 4,077,763), and Faiella et al. (US 2018/0363914).
Regarding claim 12, Giraud (G), as modified, discloses the method according to claim 5, but not emitting an alert when the deviation exceeds the first predefined threshold.
However, Faiella discloses a furnace monitoring system, further comprising emitting an alert when the deviation exceeds the first predefined threshold ([0105]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an alarm system to prevent catastrophic events.
Regarding claim 13, Giraud (G), as modified, discloses the method according to claim 5, further comprising stopping operation of the at least two radiant tube burners ([00128]) when the deviation between the combustion power value Va and the theoretical combustion power value exceeds a second predefined threshold, wherein the second predefined threshold represents a greater deviation as compared to the first predefined threshold ([0111-0112] i.e. adjusting the operating condition).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762